               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

IN THE MATTER OF:                )
                                 )
THE COMPLAINT OF CARPE DIEM 1969 )
LLC, AS OWNER and EAST END       )
WATERSPORTS, LTD., d/b/a NAUTI   )     Civil No. 2017-56
NYMPH POWERBOAT RENTALS, AS      )
OWNER PRO HAC VICE OF THE NAUTI )
NYMPH #54 (hull identification   )
number RJDU0003K112), ITS        )
ENGINES, TACKLE, APPURTENANCES, )
EQUIPMENT, ETC., IN A CAUSE OF   )
EXONERATION FROM OR LIMITATION   )
OF LIABILITY,                    )
                                 )
               Petitioners.      )
                                 )


ATTORNEYS:

Niva Maria Harney-Hiller, Esq.
Jennifer Quildon Brooks, Esq.
Hamilton Miller & Birthisel
Miami, FL
     For the petitioners,

Vincent A. Colianni, Esq.
Vincent A. Colianni, II, Esq
Colianni & Colianni
St. Croix, VI
     For Susan Graham and Michael Graham.

                               ORDER

GÓMEZ, J.

      Before the Court is the motion of Carpe Diem 1969 LLC and

East End Watersports, Ltd., d/b/a Nauti Nymph Powerboat Rentals

to approve an ad interim stipulation and to issue a monition and

injunction.
In the Mater of: Carpe Diem 1969
Civil Number 2017-56
Order
Page 2
                  I.    FACTUAL AND PROCEDURAL HISTORY

      Susan Graham alleges that on or about November 26, 2016,

she was a passenger on board the Nauti Nymph #54 (“the vessel”).

Nauti Nymph #54 is a motor vessel owned by Carpe Diem 1969 LLC

and operated and possessed by East End Watersports, Ltd.

(collectively, the “owners”). The captain of the vessel operated

the vessel at high speeds in rough seas. As a result, Susan

Graham fell and fractured her thoracic spine.

      Susan Graham and Michael Graham (the “Grahams”) filed suit

in the Superior Court (the “Superior Court Action”) against the

owners.

      The owners then filed the instant limitation of liability

action in this Court (the “federal limitation action”). ECF No.

1. The owners also filed a motion seeking: (1) the entry of an

ad interim stipulation; and (2) the issuance of a monition and

an injunction (the original “injunction motion”) restraining any

proceedings against the owners that pertained to the dependent

limitation action. The injunction motion asserts that the value

of the vessel is $287,658.

      The Grahams filed an answer to the federal limitation case.

In their answers, the Grahams asserted claims.      ECF No. 7. On

November 6, 2017, the judge in the Superior Court Action stayed

that matter. See ECF No. 26-1.
In the Mater of: Carpe Diem 1969
Civil Number 2017-56
Order
Page 3
      On January 16, 2018, the Grahams filed an unopposed motion

in the federal limitation action (the “stay motion”) seeking to:

(1) stay the federal case, and (2) lift the stay in the Superior

Court Action.

      On March 23, 2018, the Court denied the owner’s injunction

motion. The owners have now filed a renewed motion (the “current

stay motion”) seeking approval of an ad interim stipulation and

issuance of a monition and injunction.

                             II.   DISCUSSION

      The Limitation of Liability Act grants shipowners the right

to limit liability for injury and damage claims arising out of

accidents involving their vessels. See 46 U.S.C. § 30501, et

seq. As the Supreme Court has explained, the animating purpose

of the Act:

         was to encourage shipbuilding and to induce the
         investment of money in this branch of industry by
         limiting the venture of those who build the ships
         to the loss of the ship itself or her freight then
         pending, in cases of damage or wrong happening,
         without the privity, or knowledge of the
         shipowner, and by the fault or neglect of the
         master or other persons on board.

Hartford Acc. & Indem. Co. of Hartford v. S. Pac. Co., 273 U.S.

207, 214 (1927). To that end, the Act provides that the

liability of a shipowner arising out of a maritime accident

“shall not exceed the value of the vessel and pending freight,”

so long as the accident occurred “without the privity or
In the Mater of: Carpe Diem 1969
Civil Number 2017-56
Order
Page 4
knowledge of the owner.” 46 U.S.C. § 3505. These protections

extend to the owners of pleasure vessels. See Keys Jet Ski, Inc.

v. Kays, 893 F.2d 1225, 1228-29 (11th Cir. 1990).

      Supplemental Rule F of the Federal Rules of Civil Procedure

outlines the procedure to be followed in limitations actions.

First, a shipowner must file a complaint in an appropriate

district court within six months of receiving written notice of

a claim. Fed. R. Civ. P. Supplemental Rule F(1); see also 46

U.S.C. § 30511(a). Thereafter, the shipowner must deposit with

the court “a sum equal to the amount or value of the owner's

interest in the vessel . . . , or approved security therefor.”

Supplemental Rule F(1); see also 46 U.S.C. § 20511(b)(1). If the

shipowner opts to provide the district court with approved

security for the cost of the vessel, he must also give security

“for interest at the rate of 6 percent per annum from the date

of the security.” Supplemental Rule F(1). Additionally, the

shipowner must provide security for costs and “such sums, or

approved security therefor, as the court may from time to time

fix as necessary to carry out the provisions of the statutes as

amended.” Id.; see also 46 U.S.C. § 30511(b)(1).

      After a shipowner files a limitation of liability complaint

and complies with the requirements of Supplemental Rule F(1),

the district court must stay all proceedings against the
In the Mater of: Carpe Diem 1969
Civil Number 2017-56
Order
Page 5
shipowner that involve issues arising out of the subject matter

of the limitation action. See Supplemental Rule F(3); 46 U.S.C.

§ 30511(c). The district court will then issue a monition

“direct[ing] all potential claimants to file their claims

against the shipowner in the district court within a specified

period of time.” Gorman v. Cerasia, 2 F.3d 519, 523 (3d Cir.

1993) (internal quotation marks omitted); see also 46 U.S.C. §

30511(c); Supplemental Rule F(3)-(4). Additionally, “[o]n

application of the plaintiff the court shall enjoin the further

prosecution of any action or proceeding against the plaintiff or

the plaintiff's property with respect to any claim subject to

limitation in the action.” Supplemental Rule F(3).

                             III.   ANALYSIS

      The owner’s original motion for entry of an ad interim

stipulation was denied by the Court. That motion provided that

the owners would “deposit no more than the sum of $287,658 in

the form of a surety bond with the Court’s registry with

interest at the rate of 6% per annum from the date hereof and

costs, and Petitioners will pay said sum and/or deposit said

bond into the Court within fifteen (15) days after the demand

thereof by any Claimant.” Ad Interim Stipulation for Costs and

Value at 2. The stipulation did not identify a surety. Further,

the owners did not provide the Court with a letter of
In the Mater of: Carpe Diem 1969
Civil Number 2017-56
Order
Page 6
undertaking executed by a surety and guaranteeing payment.

Consequently, the ad interim stipulation was not “approved

security” under Supplemental Rule F(1).

      Supplemental Rule F(1) requires a shipowner to either (1)

“physical[ly] surrender . . . the vessel and pending freight to

a trustee,” New York Marine Managers, Inc. v. Helena Marine

Serv., 758 F.2d 313, 317 (8th Cir. 1985); see also Supplemental

Rule F(1); (2) “deposit with the court . . . a sum equal to the

amount or value of the owner’s interest in the vessel and

pending freight; or (3) deposit “approved security” for “the

amount or value of the owner's interest in the vessel and

pending freight,” id. Complying with one of these three

requirements “is a condition precedent to obtaining the benefits

of the Limitation Act.” New York Marine Managers, Inc., 758 F.2d

at 317.

          Submission of an ad interim stipulation is one way
          of satisfying Rule F's requirement of the vessel or
          security for the vessel as a prerequisite to
          proceeding with a petition for limitation. The
          stipulation is ad interim, or temporary, so that if
          the value of the vessel is challenged the court may
          allow for ‘due appraisement’ of the vessel prior to
          entering a final order or approving a stipulation
          establishing the value of the vessel. ‘Due
          appraisement’    generally    means    appraisement
          proceedings which afford interested parties an
          opportunity to be heard and to challenge the
          appraisement offered by petitioner.
In the Mater of: Carpe Diem 1969
Civil Number 2017-56
Order
Page 7
Complaint of N. Lubec Mfg. & Canning Co., 647 F. Supp. 1132,

1134 (D. Me. 1986) (quoting Supplemental Rule F(7) (citation

omitted)); see also The Ontario No. 1, 80 F.2d 85, 87–88 (2d

Cir. 1935). (explaining that, “[a]lthough the rule is silent on

the subject,” a “long standing” practice permits a shipowner to

“obtain ex parte the issuance of a monition and injunction if he

posts an ad interim stipulation in an amount approved by the

court after examining affidavits presented by [the shipowner]”).

      Of course, an ad interim stipulation must do more than

simply name the sum a shipowner believes he may be obligated to

pay. When a shipowner submits an ad interim stipulation secured

by a surety bond, the stipulation is “a substitute for the

vessel itself.” See Hartford Accident & Indemnity Co. v.

Southern Pacific Co., 273 U.S. 207, 218-19 (1927)). It follows

that, to qualify as “approved security,” an ad interim

stipulation secured by a surety bond should provide a guarantee

of payment in line with the guarantee afforded by holding the

vessel in trust “for the benefit of [the] claimants.” See

Supplemental Rule F(1). At the very least, this should require a

letter of undertaking executed by an appropriate surety. See

Karim v. Finch Shipping Co., No. CIV. A. 95-4169, 1998 WL

713396, at *2 (E.D. La. Oct. 6, 1998), aff'd sub nom. 177 F.3d

978 (5th Cir. 1999) (ordering shipowner to provide additional
In the Mater of: Carpe Diem 1969
Civil Number 2017-56
Order
Page 8
security because the court “ha[d] concerns about the stability

and reliability of the current letter of undertaking proffered

by Ocean Marine [Mutual Protection & Indemnity Association,

Ltd.]”); Matter of Compania Naviera Marasia S. A., Atlantico,

466 F. Supp. 900, 902 (S.D.N.Y. 1979) (discussing practice, in

connection with ad interim stipulations, of “accept[ing] letters

of undertakings given by underwriters . . . in order to avoid

the detention of vessels and the expense of posting security in

other forms”).

      Here, in the current injunction motion, the owners have

filed a letter of undertaking executed by Falvey Yacht Insurance

(“Falvey”), the owner’s surety. ECF No. 40-1. Falvey agrees to

pay the value of the ad interim stipulation with 6% interest.

The Court finds the letter of undertaking is adequate security.

      The premises considered, it is hereby

      ORDERED that the Ad Interim Stipulation and Letter of

Undertaking by Falvey Yacht Insurance, filed herein by Carpe

Diem 1969 and East End Watersports, Ltd., d/b/a Nauti Nymph

Powerboat Rentals, for the value of the Nauti Nymph #54 with

freight pending on November 26, 2016, in the principal amount of

$287,658 with interest thereon at a rate of 6% per annum from

the date thereof, are accepted and approved as to form, quantum,

and surety; it is further
In the Mater of: Carpe Diem 1969
Civil Number 2017-56
Order
Page 9
      ORDERED that any claimant who may properly become a party

hereto may contest the amount or value of the Nauti Nymph #54

and the pending freight and/or charter hire on November 26,

2016, and may move the Court for due appraisal of said interest

and may apply to have the amount increased or diminished, as the

case may be, or the determination of the Court of the amount or

value of said interest; it is further

      ORDERED that if the amount of said Ad Interim Stipulation

is not contested by any claimant herein, said Ad Interim

stipulation shall stand as a Stipulation for Value. In that

case, an appraisal by a commissioner will not be required; it is

further

      ORDERED that Notice shall be issued out of and under the

seal of this Court to all persons asserting claims with respect

to which the Complaint seeks exoneration or limitation,

admonishing them to file its respective claims with the Clerk of

Court, in writing, and to serve on the attorney for the

Petitioner a copy thereof no less than 30 days after issuance of

notice, or be defaulted and that if any claimant desires to

contest either the right to exoneration from or the right to

limitation of liability, he shall file and serve on attorney for

Carpe Diem 1969 and East End Watersports, Ltd., d/b/a Nauti

Nymph Powerboat Rentals an Answer to the Complaint on or before
In the Mater of: Carpe Diem 1969
Civil Number 2017-56
Order
Page 10
the said date unless his claim has included an answer to the

Complaint so designated, or be defaulted; it is further

      ORDERED that Carpe Diem 1969 and East End Watersports,

Ltd., d/b/a Nauti Nymph Powerboat Rentals shall publish the

aforesaid Notice as required by Supplemental Rule F of the

Federal Rules of Civil Procedure in the Virgin Islands Daily

News and copies of the Notice shall also be mailed to all known

claimants by Carpe Diem 1969 and East End Watersports, Ltd.,

d/b/a Nauti Nymph Powerboat Rentals in accordance with Rule F

and this order; it is further

      ORDERED that the commencement and/or further prosecution of

any action or proceeding against Carpe Diem 1969 and East End

Watersports, Ltd., d/b/a Nauti Nymph Powerboat Rentals, the

Nauti Nymph #54 in rem, its Underwriters, or any of Carpe Diem

1969’s or East End Watersports, Ltd., d/b/a Nauti Nymph

Powerboat Rentals’ property with respect to any claim for which

Carpe Diem 1969 and East End Watersports, Ltd., d/b/a Nauti

Nymph Powerboat Rentals seeks exoneration from or limitation of

liability, including any claim arising out of or connected in

any way with any loss, damage, death, injury or destruction

resulting from the casualty, alleged incident and/or accident

occurring on or about November 26, 2016, which is described in

the complaint filed in this Court bearing Civil Number 2017-56,
In the Mater of: Carpe Diem 1969
Civil Number 2017-56
Order
Page 11
and the same is, hereby stayed and restrained, and all prior

orders, rulings or decrees issued in conjunction with any

heretofore filed libels or claims be stayed and restrained until

the hearing and determination of this proceeding; it is further

      ORDERED that Carpe Diem 1969 and East End Watersports,

Ltd., d/b/a Nauti Nymph Powerboat Rentals may make service of

this Order as a restraining order through the United States Post

Office by mailing a copy thereof to any persons to be

restrained, or their respective attorney; and it is further

      ORDERED, that Carpe Diem 1969 and East End Watersports,

Ltd., d/b/a Nauti Nymph Powerboat Rentals shall serve copies of

the aforesaid notice upon all known claimants, as required by

Rule F(4) of the Supplemental Admiralty Rules by U.S. mail

addressed to either the claimants or, if represented by counsel,

to their attorneys.



                                    S\
                                         Curtis V. Gómez
                                         District Judge
